Judgment of the County Court of Queens County convicting defendant of the crimes of grand larceny in the second degree and of petit larceny, unanimously affirmed. The proof is sufficient to warrant a jury in finding that the defendant induced fourteen persons to part with money on the fraudulent promise of defendant that he would publish and distribute a telephone directory in which their advertisements would appear, and that defendant made the false representation with the intention of committing a theft. Irrespective of the promissory nature of the representation, as distinguished from one with respect to an existent fact, it was a larceny. (Penal Law, § 1290; People ex reí. Gellis V. Sheriff, 251 N. Y. 33, 36-37; Adams v. Gillig, 199 N. Y. 314; People v. Sloane, 254 App. Div. 780, affd. 279 N. Y. 724.) Present —■ Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ.